DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
	A) Cartridge Embodiment 100 (Examples 1A and 1B)
	B) Cartridge Embodiment 200 (Example 2)
	C) Cartridge Embodiment 300 (Example 3)
	D) Cartridge Embodiment 400 (Example 4)
	E) Cartridge Embodiment 500 (Example 5)
	F) Cartridge Embodiment 700 (Example 7)
	G) Cartridge Embodiment 800 (Example 8)
	H) Cartridge Embodiment 1000 (Example 9)
	I) Cartridge Embodiment 2000 (Example 10)
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of each species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter and/or the species or groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Nir Lifshitz on November 21, 2022 a provisional election was made without traverse to prosecute the invention of (I) Cartridge Embodiment 2000 (Example 10), drawn to claims 1-7 and 12-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “suture passing member” and “suture transferring component” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the suturing instrument comprises a suture passing member defining a suture receiving passage” in lines 1-2 and further recites “transferring an end of the suture from the cartridge into a suture receiving passage of the suturing instrument” in lines 5-6 (emphasis added).  It is unclear if the suture receiving passage of lines 1-2 is the same as the suture receiving passage of lines 5-6 or if the suturing instrument has two distinct suture receiving passages.  For the purpose of examination, the suture receiving passage of lines 1-2 and of lines 5-6 are interpreted as the same element.
Claims 3-4 are rejected due to their dependency on claim 2

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-7, 12-14, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No. US 11,219,432. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the copending application are claiming common subject matter including loading a suture onto a suturing instrument at a point of use by inserting the suturing instrument into a cartridge and transferring an end of the suture into the suturing instrument, and passing the suture through at least a portion of an intervertebral disc using the suturing instrument.  The difference between the claims of the application and the claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus the invention of the patent claims is in effect a “species” of the “generic” invention of the instant application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dant (US 2006/0036265).  Dant discloses a method of a method of suturing tissue in an intervertebral disc (12) having a defect therein (Fig 1), the method comprising the steps of: loading a suture (38) onto a suturing instrument (needle 16) at a point of use (para [0018]; Fig 3); and passing the suture through at least a portion of an intervertebral disc using the suturing instrument  and substantially approximating the defect in the intervertebral disc using the suture (Figs 4-5; para [0020-0021, 0024-0025, 0027]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al. (US 6,533,793, hereinafter “Sauer”) in view of Dant (US 2006/0036265).
	Regarding claims 1, 7, 12, and 16, Sauer discloses the invention substantially as claimed including a method of suturing tissue comprising the steps of: advancing a suturing instrument (10) into a cartridge (36/38) at a point of use (Fig 6A; col 3, ln 40-42) and transferring an end of a suture (24) from the cartridge into a suture receiving passage of the suturing instrument to load the suture onto the suturing instrument at the point of use (Figs 6B-9; col 3, ln 43 - col 4, ln 3; Figs 10-15 show enlarged views of the loading operation); and passing the suture through target tissue using the suturing instrument (col 1, ln 14-25; col 3, ln 20-26).  
	However, Sauer fails to disclose the target tissue is a portion of an intervertebral disc and the method comprises substantially approximating a defect in the intervertebral disc using the suture.  Dant discloses a method suturing tissue in an intervertebral disc (12) having a defect therein (Fig 1), the method comprising passing a suture (38) through at least a portion of an intervertebral disc (12) using a suturing instrument (16) and substantially approximating a defect in the intervertebral disc using the suture (Figs 4-5; para [0020-0021, 0024-0025, 0027]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sauer such that the target tissue sutured was an intervertebral disc having a defect and the method comprised the step of substantially approximating a defect in the intervertebral disc using the suture since Dant teaches there is a need to treat defects in an intervertebral disc by suturing and since a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
	Regarding claims 2 and 14, Sauer teaches wherein the suturing instrument (10) comprises a suture passing member defining a suture receiving passage (channel 30) therein and wherein the step of loading the suture (24) onto the suturing instrument at the point of use further comprises: linearly advancing the suturing instrument into the cartridge (38) (Fig 6A; col 3, ln 40-42); transferring an end of the suture from the cartridge into a suture receiving passage of the suturing instrument using a suture transferring component (tube 62) of the cartridge (Figs 6B-9; col 3, ln 43 - col 4, ln 3; Figs 10-15 show enlarged views of the loading operation).  
	Regarding claims 3 and 15, wherein the step of transferring the suture end into the suture receiving passage comprises pulling on the suture proximally (col 3, ln 56- col 4, ln 3).  
	Regarding claims 4 and 13, wherein the step of linearly advancing the suturing instrument into the cartridge further comprises causing a seat (42) of the cartridge to move automatically to align a portion of the suture with the suture receiving passage of the suturing instrument (col 3, ln 40-42).  
	Regarding claims 5, 6, and 17, wherein the suture comprises suture loops and terminating in a suture end (at ferrules), the method further comprising the steps of: using the cartridge to align a suture end with a suture receiving passage of a suturing instrument; and transferring the suture loops onto the suturing instrument and transferring the suture end into the suture receiving passage (Figs 6B-9; col 3, ln 43 - col 4, ln 3; Figs 10-15 show enlarged views of the loading operation).  
	  Regarding claim 18, further comprising the step of releasing the suture loops from the suturing instrument (suture is released from the suturing instrument after passing suture through target tissue to secure and bring tissue sections into apposition; col 1, ln 14-25; col 3, ln 20-26).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adams et al. (US 2011/0028998) additionally discloses a method of suturing tissue in an intervertebral disc having a defect therein using a variety of different suture passing configurations (Figs 58A-F; para [0289, 0306]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771